Citation Nr: 1639735	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to February 1967.  He died in March 2007 and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal. 

In a May 2012 decision, the Board denied the appellant's claims for (1) entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318, (2) entitlement to service connection for the cause of the Veteran's death, and (3) entitlement to accrued benefits.  The appellant did not challenge the Board's denial of DIC benefits pursuant to 38 U.S.C.A. § 1318, nor did she challenge the denial of accrued benefits.  However, the appellant did appeal the Board's decision denying her claim for service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in March 2014, the Court vacated that portion of the decision and remanded the matter to the Board for proceedings consistent with the Memorandum Decision.  The Board, in turn, remanded the matter in August 2014 for additional development. 


FINDINGS OF FACT

1.  The Veteran's service personnel records do not demonstrate service in Vietnam.

2.  At the time of the Veteran's death service connection was in effect for scar residuals of a laceration of the right palm and bilateral hallux valgus, both rated noncompensably disabling. 
 
3.  The Veteran's death certificate shows he died in March 2007, and the immediate cause of death was cardiopulmonary arrest due to myocardial infarction (heart attack). 
 
 4.  Heart disease was not present in service, nor did it manifest within one year after discharge, and neither is it otherwise etiologically related to service.

5.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, compliant VCAA notice was provided to the appellant on her claim in an April 2008 letter.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified including service treatment records (STRs) and the Veteran's death certificate.  In addition, the appellant has submitted lay evidence and, pursuant to the Board's prior August 2014 remand, attempts have been made to verify whether the Veteran had service in Vietnam.  As detailed in a January 2016 formal finding memorandum, Vietnam service was unable to be verified despite requests to the JSRRC.  As appropriate efforts were made, however, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Furthermore, the Board finds that the appellant's assertions regarding Vietnam service are unsupported and lack credibility, and that further efforts to verify the claimed service are not warranted. 

A medical opinion was not obtained in this case.  However, such additional development is not required.  There is simply no competent evidence of record suggesting that the Veteran's death from cardiopulmonary arrest due to myocardial infarction was the result of a disability of service origin.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed.Cir.2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be awarded dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a disability of service origin to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death on March 17, 2007, was cardiopulmonary arrest due to myocardial infarction.  No other conditions were listed as causing or contributing to death.  

At the time of death, service connection was in effect for right palm laceration scar residual and bilateral hallux valgus, each rated as 0 percent disabling.  The appellant has not herself specifically claimed, nor do the service or post-service treatment records and death certificate otherwise suggest, that the Veteran's right palm laceration scar residual or bilateral hallux valgus had any impact on his death.  Accordingly, the Board finds that those disabilities had no bearing on the Veteran's demise.

Instead, the appellant in this case claims that her husband, the Veteran, died in March 2007 from a heart condition that is related to his active service.  Specifically, she asserts that the cardiopulmonary arrest due to myocardial infarction that caused his death is related to a temporary duty assignment (TDY) in Vietnam, during which he was exposed to herbicides. 

The Veteran's DD Forms 214 reflect that he served during the Vietnam Era.  He first served from November 1963 to December 1964, during which period he had over eight months of foreign and/or sea service during that period.  During his second period of service, from December 1964 to February 1967, he had one year and two months of foreign and/or sea service.  However, the record further reflects that the Veteran was assigned to the U.S. Army in Europe (USAREUR) during his periods of service abroad, where he served in France and Germany from April 1964 to March 1966.

The claimed period of TDY Vietnam service has not been verified through official sources despite attempts by the Agency of Original Jurisdiction (AOJ), and as detailed in a January 2016 memorandum.  Nor has the appellant submitted any evidence to establish the claimed period of TDY Vietnam service, and neither service treatment records nor service personnel records reference any service or TDY assignments in Vietnam.  Indeed, the appellant has not even asserted a specific time period in which the TDY service is reported to have occurred.  Notably, the Veteran himself did not ever assert Vietnam service during his lifetime, to include during ongoing VA treatment or in statements in support of other claims dating as far back as the 1970s.  He did, however, reference other service abroad, including service in Germany.  Thus, the Board finds that there is no competent and credible evidence to support that the Veteran had any Vietnam service, TDY or otherwise.

While the appellant may genuinely believe that the Veteran had a TDY assignment in Vietnam and that his death was related to his military service, she is not competent, as a lay person, to relate the Veteran's death to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999). 

Nor does the evidence support in-service incurrence of any heart disorder.  Service treatment records do not contain any entries of heart-related complaints or treatment for a heart disorder.  The January 1967 Report of Medical History for the examination at separation reflects the Veteran denied any prior history of shortness of breath, chest pain, or palpitation or pounding heart.  The January 1967 Report of Medical Examination for separation shows that upon clinical evaluation, the Veteran's heart's "[t]hrust, size, rhythm, sounds" were found to be "normal."  That examination report further shows that various other conditions were noted by the examining physician or the Veteran, but none related to the heart.  The chest x-ray was read as normal, and the Veteran was deemed physically fit for separation from active service. 

Post-service evidence shows that during a May 1967 VA examination for an unrelated to claim, the Veteran did not report any cardiovascular signs, symptoms, or medication.  At that time, the heart had a regular rate and rhythm, and there were no murmurs, thrills, rubs, or evidence of clinical enlargement.  The extremities also showed no cyanosis, discoloration, or swelling.  A chest x-ray showed a normal heart.  

Thereafter, a September 2000 VA report of examination for the need for regular aid and attendance by another reflects the Veteran was diagnosed with severe chronic obstructive pulmonary disease (COPD), and he was deemed totally disabled as a result of that disease.  There is no suggestion in the record that COPD was in any way related to service.  The Veteran died of a heart attack seven years later. 

In conclusion, there is no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death.  The service treatment records and post-service treatment records are absent any complaints of, or treatment pertaining to a heart disease.  Thus, there is no evidence or indication of cardiovascular in service or within one year of separation.  Moreover, there is no competent and credible evidence that the Veteran served in Vietnam and had presumed exposure to herbicides.  Finally, as stated, there is simply nothing to support that the Veteran's service-connected right palm laceration or bilateral hallux valgus in any way impacted his death.  Accordingly, the preponderance of the probative evidence is against the claim for service connection for the cause of the Veteran's death and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


